                      IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

 MATT COOK AS PERSONAL                     )
 REPRESENTATIVE OF THE                     )   CIVIL ACTION NO.: 9:19-cv-01050-DCN
 ESTATE OF DAVID SLAGLE III.               )
                                           )
                      PLAINTIFF.           )
                                           )        DEFENDANT BLUELINX
 v.                                        )     CORPORATION’S MOTION FOR
                                           )         SUMMARY JUDGMENT
 BLUELINX CORPORATION                      )    AND SUPPORTING MEMORANDUM
                                           )
                 DEFENDANT.                )
 ______________________________            )

       Defendant BlueLinx Corporation (“BlueLinx”) submits this Motion for Summary

Judgment and Supporting Memorandum, pursuant to Rule 56 of the Federal Rules of Civil

Procedure. BlueLinx’s Motion should be granted because Plaintiff is pursuing product

liability claims, but the allegations do not concern a “product” under South Carolina law.

This case involves a shipment of plywood, and discovery has revealed that the shipping

container that contained plywood imported by BlueLinx was only a means of transporting

the plywood. It was not sold with the plywood and, therefore, the shipping container and

plywood were not an “integrated whole” product, as is required to pursue a product liability

case under South Carolina law.

       David Slagle, III died while unloading bales of plywood from a metal shipping

container that had been used to transport plywood from Russia. The shipping container

was owned by a shipping company and, once unloaded, was returned to that company,

while the plywood remained at a warehouse until it was transported by truck, in separate

shipments, to two different states. Therefore, this case does not involve a “product” under

South Carolina law.
      Accordingly, BlueLinx is entitled to summary judgment.

                  SUMMARY OF RELEVANT UNDISPUTED FACTS

      This case arises from a March 6, 2016 workplace accident where Plaintiff’s

decedent, David Slagle, III, unfortunately sustained fatal injuries when a bale of plywood

fell on him while he was helping unload it from a steel shipping container. The shipment

of plywood had been transported to Charleston, South Carolina from St. Petersburg,

Russia by Maersk Line (“Maersk”), a shipping company that provided the container used

to transport the plywood, pursuant to a purchase order between BlueLinx and the plywood

seller, Phoenix International Group. See Exhibit A, Maersk Line Waybill; Exhibit B,

Importer Security Filing; Exhibit C, Invoice dated February 9, 2016; Exhibit D, Plant and

Plant Product Declaration Form; Exhibit E, Maersk Line Arrival Notice; and Exhibit F,

Depart. of Homeland Security Entry Summary.

      Maersk transported the plywood in Maersk-owned steel shipping containers

identified by container numbers MRKU2569108, MRKU2068750, and MSKU0873031 to

the Port of Charleston. See Id. From there, the containers were transported by truck to

a warehouse in Charleston owned by Mr. Slagle’s employer, Blackmon Warehouse

Systems, Inc. (“Blackmon”), where they were to be unloaded and the plywood held on

behalf of BlueLinx until such time as BlueLinx requested plywood be shipped to its

customers. See Exhibit G, BlueLinx Delivery Order dated February 25, 2016; Exhibit H,

Blackmon’s Shipping and Receiving Forms; Exhibit I, BlueLinx’s Interrogatory

Responses, at Response to Interrogatory 12.

      The accident at Blackmon, while Mr. Slagle was helping to unload plywood from

container MRKU2569108. See Exhibit J, OSHA File at BlueLinx_Slagle_00049-50. As



                                            2
a result of the accident, that Maersk container was held at Blackmon in order to allow the

South Carolina Occupational Safety and Health Administration (“OSHA”) time to

investigate. See Id. Blackmon’s owner, Vicky Slagle, who is also the decedent’s mother,

asked for OSHA’s permission to finish unloading and then to return the container to the

Maersk ship after OSHA completed its investigation. Id.

       OSHA granted this permission, and the container was returned by truck to the

Maersk ship in the Port of Charleston on March 10, 2016, four days after the accident.

See Exhibit K, Maersk Container History, at Line 396.       The day after that, Blackmon

shipped a portion of the plywood that had been in that Maersk container by truck to a

BlueLinx customer in Trinity, North Carolina.      Exhibit H.    Almost two weeks later,

Blackmon shipped, again by truck, the remainder of the plywood to another BlueLinx

customer in Georgia. Id.

       Maersk had used this container to transport goods on behalf of its various

customers for several years before it was used to transport the plywood at issue in this

case, and it has continued to use the container since it was returned by Blackmon. Exhibit

K.

             PLAINTIFF’S CLAIMS AND RELEVANT PROCEDURAL HISTORY

       Plaintiff has alleged design, manufacture, and warning defects under the three

product liability causes of action: strict liability, negligence,1 and breach of implied



1 As the Court noted in its June 12, 2019 Order in this matter, it was initially unclear
whether Plaintiff’s negligence claim in its original Complaint sounded in products liability
or traditional negligence. Pursuant to the Court’s recommendation, on June 28, 2019
Plaintiff filed an Amended Complaint that clarified the basis for his negligence claim. See
Pl.’s Am. Compl. (ECF 15) Based on Plaintiff’s assertions in his Amended Complaint that
BlueLinx “was negligent and reckless in failing to design, manufacture, and install
adequate crush protection, connection to the walls or top of the container, warnings or
                                             3
warranty. See Pl.’s Compl., ¶¶ 1-31. The product Plaintiff has alleged as unreasonably

dangerous is “a steel shipping box of plywood, bound with metal bands.” See Pl.’s Am.

Compl. ¶ 11. Plaintiff contends that the shipping container and the plywood inside

collectively formed a “product” because the combination was sold as “one unit,” as

described in comment h of the Restatement (Second) of Torts, section 402A, which

provides in relevant part:

              No reason is apparent for distinguishing between the product
              itself and the container in which it is supplied; and the two are
              purchased by the user or consumer as an integrated whole . .
              . . The container cannot logically be separated from the
              contents when the two are sold as a unit[.]

See Pl.’s Am. Compl. ¶¶ 7, 12 (quoting Restatement (Second) of Torts § 402A).2

       BlueLinx moved to dismiss Plaintiff’s Complaint under Fed. R. Civ. P. 12(b)(6),

arguing that the shipping container and plywood were not an integrated whole, and

therefore not a “product,” under South Carolina law. The Court agreed with this legal

reasoning but denied the motion on the grounds that the question of whether the container

and its plywood contents were an integrated product could not be determined on the

pleadings. As the Court explained:

              If the container was just a container that was used to ship the
              plywood and was subsequently returned to BlueLinx or
              discarded, then the container and the plywood were not sold
              as a unit and clearly cannot be considered together as a
              ‘product.’    However, if [Plaintiff’s decedent’s employer]
              purchased, as an integrated unit, the container and the
              plywood, then the unit is a product.



other appropriate safety measures, and negligent in failing to warn or instruct” related to
the inside of the shipping container, Plaintiff clarified that he had indeed intended to assert
negligent product liability. Id. (emphasis added).
2 The South Carolina General Assembly adopted the comments to § 402A as its

legislative intent. S.C. Code Ann. § 15-73-30.
                                              4
See Order, June 12, 2019 (ECF 14), at p. 4; see also p. 7.

       The Court further explained, “To be sure, if discovery reveals that the container in

which the plywood bales were shipped was simply meant for transporting the plywood

and not part of the unit that was sold to Blackmon, then the container and plywood are

clearly not ‘integrated as a whole.’” Id. at p. 7. With specific reference to this language

from the Order, the Parties submitted a joint Rule 26(f) Discovery Plan and proposed

Consent Scheduling Order that divided discovery into phases, with the first phase focused

on clarifying whether the container was simply used to transport the plywood from Russia.

See ECF 19 at I(B), pp. 2-3 and ECF 18. The Court entered this proposed Consent

Scheduling Order on September 11, 2019. ECF 20.

       The first phase of discovery has now closed, and the evidence conclusively

establishes that the shipping container and the plywood contained therein were not an

integrated whole because the shipping container was merely a means of transporting the

plywood from overseas. Therefore, BlueLinx is entitled to summary judgement on all of

Plaintiff’s claims.

                                  LEGAL STANDARD

       (A)     Summary Judgment

       Summary judgment is appropriate when "the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law." Fed. R. Civ. P. 56(a). Under such circumstances, the rule is not discretionary

but instead "mandates the entry of summary judgment, after adequate time for discovery

and upon motion, against a party who fails to make a showing sufficient to establish the

existence of an element essential to that party's case, and on which that party will bear



                                            5
the burden of proof at trial." Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). "[I]n

evaluating a motion for summary judgment, the court must view the record in the light

most favorable to the nonmoving party." Perini Corp. v. Perini Const., Inc., 915 F.2d 121,

124 (4th Cir 1990).

       However, "[o]nly disputes over facts that might affect the outcome of the suit under

the governing law will properly preclude the entry of summary judgment." Stokes v.

Virginia Dept. of Corrections, 512 Fed. Appx. 281, 282 (4th Cir. 2013). To withstand a

motion for summary judgment, the non-moving party has the burden of demonstrating a

genuine issue of material fact; "[c]onclusory or speculative allegations do not suffice, nor

does a mere scintilla of evidence in support of the [non-moving party's] case." Thompson

v. Potomac Electric Power Co., 312 F.3d 645, 649 (4th Cir. 2002) (internal citations

omitted).

       (B) Product Liability Under South Carolina Law

       There are three product liability causes of action in South Carolina: (1) strict

liability; (2) negligence; and (3) breach of warranty. Bragg v. Hi-Ranger, Inc., 319 S.C.

531, 538, 462 S.E.2d 321, 325 (S.C. Ct. App. 1995).           Among other claim-specific

elements, there are three common elements that a plaintiff must prove to establish liability

under each cause of action: “(1) he was injured by the product; (2) the product was in

essentially the same condition at the time of the accident as when it left the hands of the

defendant; and (3) the injury occurred because the product ‘was in a defective condition

unreasonably dangerous to the user.’” Graves v. CAS Medical Systems, Inc., 401 S.C.

63, 79, 735 S.E.2d 650, 658 (2012) (quoting Madden v. Cox, 284 S.C. 574, 579, 328

S.E.2d 108, 112 (Ct. App. 1985)). Requisite to these showings, a plaintiff must identify a



                                             6
product that she asserts caused the harm at issue. The absence of a product is fatal to

a products liability claim.

                                         ARGUMENT

         Plaintiff’s claims turn on the foundational question of whether the Maersk-owned

shipping container and the plywood it carried is a product as defined by law. For this

combination to be considered a product under the law, Plaintiff would need to show the

plywood and shipping container were meant to be sold or purchased collectively, as part

of “one unit” or an “integrated whole,” rather than the shipping container being merely a

means of transport of the plywood within. See Order, June 12, 2019, at 4 (ECF 14).

However, the evidence conclusively establishes that they were not such an integrated

whole.

         Instead, all evidence shows that the shipping container was simply a means of

transport, and was meant to be, and in fact was, returned to Maersk after the delivery was

completed. Likewise, it shows Maersk went on to use the container to transport other

things on behalf of its other customers, and it shows that after the container was returned,

the plywood was transported by truck from Blackmon to two different BlueLinx customers.

Plaintiff has failed to identify an actionable product in this action, and so BlueLinx is

entitled to summary judgment.

         In addition to the objective history of the shipping container, which is dispositive,

the evidence also shows that all parties involved in the sale and delivery of the plywood

subjectively understood that the shipping container had to be cleaned and returned to

Maersk after its cargo was unloaded. In the OSHA investigation file of the incident giving




                                               7
rise to this lawsuit, the Compliance Officer’s noted the following interaction with Plaintiff’s

decedent’s employer on March 7, 2016:

              Mrs. Slagle asked CO [Compliance Officer] if he could return
              the trailer [shipping container] back over to the company so
              they could hire someone to come in and clean the area so the
              rest of the bundles [of plywood] could be unloaded and the
              trailer could be sent back to the docks to be loaded back in
              the container ship.

See Exhibit J, OSHA File at BlueLinx_Slagle_00050.            It is undisputable, then, that

Blackmon, tasked with unloading the shipment of plywood, understood that the shipping

container was not part of the sale of the product, and that it needed to be cleaned and

returned to Maersk.

       Finally, the container itself included instructions to the effect that the container was

to be cleaned and returned to Maersk once its cargo was unloaded. A label affixed to the

inside of the shipping container provides the following language:

                                        ATTENTION!

              THE SHIPPER MUST CHECK THE SUITABILITY AND
              CONDITION OF THIS CONTAINER BEFORE PACKING.
              PACKING OF THIS CONTAINER AMOUNTS TO SHIPPER’S
              ACCEPTANCE OF ITS SUITABILITY FOR HIS CARGO.

              THE CONSIGNEE MUST REMOVE ALL DEBRIS, PACKING
              AND LASHING MATERIAL, ALL CARGO RELATED LABELS
              AND RETURN THIS CONTAINER IN A CLEAN AND
              ODOURLESS CONDITION

              FAILURE TO COMPLY MAY RESULT IN:

                      -LIABILITY FOR CARGO DAMAGE BEING DENIED
                      -CARRIER CLAIMING RECOVERY OF ALL COSTS
                      AND EXPENSES AND RETAINS RIGHT TO PURSUE
                      FOR OTHER CONSEQUENCES

              IN CASE OF DOUBT PLEASE CONTACT                            YOUR
              SAFMARINE OR MAERSK REPRESENTATIVE.

                                              8
See Exhibit L, OSHA File Photo (emphases added).

      Pursuant to the Maersk “waybill” for the shipments at issue, the “shipper” in this

case was the plywood manufacturer, LTD Ufimsky Plywood Mill; the “consignee” was

BlueLinx; and the “carrier” was Maersk. Exhibit A. This label is in accord with Mrs.

Slagle’s statement recorded in the OSHA file: BlueLinx or their agent was instructed to

clean and return the shipping container to Maersk once the cargo inside was unloaded.

      In sum, the evidence shows that the container and the plywood were not an

“integrated whole.”

                                    CONCLUSION

      The evidence in this case establishes that the plywood was shipped from Russia

to Blackmon in a container that belonged to Maersk. It further shows that after the

plywood was unloaded, the container was returned to Maersk and the plywood was

shipped by truck to BlueLinx’s customers in two different states. As such, the container

and plywood were not an “integrated whole.” Therefore, they were not a product under

South Carolina law.

      Accordingly, BlueLinx is entitled to summary judgment.



                           SIGNATURE PAGE TO FOLLOW




                                           9
                           BOWMAN AND BROOKE LLP


                           s/__Angela G. Strickland________________
                           Angela G. Strickland
                           Federal Bar No.: 9824
                           E: angela.strickland@bowmanandbrooke.com
                           Kevin J. Malloy
                           Federal Bar No.: 11419
                           E: kevinmalloy@bowmanandbrooke.com
                           1441 Main Street, Suite 1200
                           Columbia, SC 29201
                           Tel: (803) 726-7420
                           Fax: (803) 726-7421

                           Counsel for Defendant BlueLinx Corporation

April 17, 2020
Columbia, South Carolina




                                  10
